Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,848,482 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claims Objections
	Claims 1 and 6 are objected for not complying with the requirements set forth in 37 CFR 1.173. More specifically, the amendment does not comply with the following guidelines: 
 	(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows ... 
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim … 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al (US Publication No. 2006/0056855) in view of Leason ( US Patent No. 7,878,488). 
With respect to claim 1, Nakagawa et al.  teaches an illumination device comprising: a light source configured to provide illumination when said illumination device is set in an on-state ([0026], wherein the light unit can be turned on by a user); and a light detector configured to detect light during certain times when the light source is not providing illumination ([0026], wherein light does not need to be on for the light detector to gather data and paragraph [0148], wherein optical data is collected and processed), to automatically adjust the illumination based on the detected light ([0037], wherein illuminative lighting can be adjusted in accordance with received data), to receiving light to power an un-powered said illumination device that is separate from an AC mains socket before screwing the Illumination device into the AC mains socket (as depicted in Figure 4, illumination device 121 is separate from AC mains socket 123. Furthermore Nakagawa also teaches that illuminator can be embedded with a battery pack in which case the light is not connected to the AC mains (paragraph [0053]. In addition, in paragraphs [0037] and [0039], Nakagawa teaches that instructions can be transmitted via light (i.e. optical communication)).
Nakagawa, however does not explicitly disclose that light is powered on in response to an incoming light. On the other hand, Leason teaches system using a wireless communication to send instruction including powering on a device in response to optical/light communication (column 3, lines 4-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize optical communication taught by Nakagawa to power on a device/light, as taught by Leason, because powering on a device is one of the most basic instructions and by providing this functionality the usefulness of the system would be highly improved. In addition, Nakagawa teaches using built in battery pack to provide electricity to lighting element, thus it would have been obvious to use power on/off command on a light unit regardless whether an illuminator is connected to the AC power main or a built-in battery pack.     

With respect to claim 2, Nakagawa et al. further teaches the illumination device of claim 1, wherein the light source comprises a first LED configured to provide the illumination (Figure 4, element 115), and wherein the first LED is also configured to be the light detector during certain times when the first LED is not providing illumination ([0036], wherein light unit includes a light receiving unit (i.e. detector)).

As to claim 3, Nakagawa et al. also teaches the illumination device as recited in claim 2 further comprising a second LED, wherein the first LED detects light emitted from the second LED (Figure 31, wherein room A illustrates multiple LED units (414) which can communicate, first light unit can detect light emitted from the second light unit).

As to claim 4, Nakagawa et al. teaches the illumination device as recited in claim 3 further comprising a control circuit to adjust a color of light produced by the illumination device ([0032] and [0056]).

As to claim 5, Nakagawa et al. teaches the illumination device as recited in claim 4 wherein light produced by the first LED or the second LED or both are adjusted in order to adjust the color ([0056], wherein light intensity or color can be adjusted of any of the lighting unit groups (i.e. first and second LED)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Nakagawa et al (US Publication No. 2006/0056855). 

As to claim 6, Nakagawa et al. discloses a method for operating an illumination device comprising: when said illumination device is set in an on-state ([0026], wherein the light unit can be turned on by a user), engaging a light source to provide illumination; and using a light detector to detect illumination certain times when the light source is not providing illumination ([0026], wherein light does not need to be on for the light detector to gather data and paragraph [0148], wherein optical data is collected and processed), to automatically adjust the Illumination based on the detected light ([0037], wherein illuminative lighting can be adjusted in accordance with received data), receiving light to power an an-powered said illumination device an unpowered said illumination device that is separate from an AC mains socket before screwing the illumination device into the AC mains socket (as depicted in Figure 4, illumination device 121 is separate from AC mains socket 123).

As to claim 7, Nakagawa et al. discloses the method as recited in claim 6, wherein the engaging step comprises engaging a first LED to provide illumination (Figure 4, element 115), and wherein the using step comprises using the first LED to detect light during certain times when the first LED is not providing illumination ([0036], wherein light unit includes a light receiving unit (i.e. detector)).

As to claim 8, Nakagawa et al. discloses the method as recited in claim 7 wherein the using step comprises using the first LED to detect light emitted from a second LED (Figure 31, wherein room A illustrates multiple LED units (414) which can communicate, first light unit can detect light emitted from the second light unit).

As to claim 9, Nakagawa et al. discloses the method as recited in claim 8 further comprising adjusting a color of light produced by the illumination device ([0032] and [0056]).

As to claim 10, Nakagawa et al. discloses the method as recited in claim 9 wherein the adjusting step comprises adjusting light produced by the first LED or the second LED or both in order to adjust the color ([0056], wherein light intensity or color can be adjusted of any of the lighting unit groups (i.e. first and second LED)).

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, comprising light illumination device comprising a light control circuit configured to periodically turn the light source off at second times to produce periodic gaps in the PWM illumination at a frequency less than the modulation frequency of the PWM illumination; configure the light source during the periodic gaps to detect incident light originating from outside the illumination device, wherein the incident light comprises an optically modulated data command conveyed by an external device, in combination with other elements/steps as recited in claim 11.



Response to Arguments
Applicant's arguments filed on June 22nd, 2022 have been fully considered but they are not persuasive.
Argument I: In the first argument, the Patent Owner alleges that “the reference fails to disclose, teach, or suggest at least to receive/receiving "light to power an un-powered said illumination device," as claimed in Independent Claims 1 and 6”. 
Examiner’s Response: The Examiner disagrees with the above allegation. More specifically Nakagawa teaches in paragraphs [0037] and [0039] that instructions can be carried out in a form of an optical communication i.e. light. The illumination output is controlled based on the communicated optical instruction and the LEDs could be either turned on (i.e. power ON) or turned off (powered OFF) (see paragraph [0141]). Accordingly, the Examiner maintains that Nakagawa teaches ”light to power an un-powered said illumination device,"  
Argument II: In the second argument, the Patent Owner also alleges that “This structure allows communication with lighting with sufficient light intensity for lighting, and communication using emitted light only required for the communication when light intensity is unnecessary or without lighting. As a result, users can turn the lighting either on or off, and optical communication is possible even without lighting.
Nakagawa, para. [0026] (emphasis added). This has nothing to do with a light detector configured to "detect light during certain times when the light source is not providing illumination, to automatically adjust the illumination based on the detected light" as recited in Claim 1 or "using a light detector to detect light during certain times when the light source is not providing illumination, automatically adjusting the illumination based on the detected light" as recited in Claim 6. Stated differently, Nakagawa's modulator is always on either way, regardless of illumination and without adjustment. For example, Nakagawa, para. [0025] discloses "... [i]n response to an on-switching instruction, the modulator modulates in accordance with the data while supplying sufficient electric power for lighting to the lighting unit while in response to an off-switching instruction, the modulator modulates in accordance with the data to allow the lighting unit to blink a number of times necessary for communication."”. 
Examiner’s Response: The Examiner did not find the above argument persuasive. In the latest rejection dated March 22nd, 2022, the Examiner explained on page 3 of the Office Action, that limitation “a light detector configured to detect light during certain times when the light source is not providing illumination” is taught by Nakagawa in paragraphs [0026] and [0148]. Accordingly, paragraph [0026] teaches that the instructions/data can be processed even when illumination is off and paragraph [0148] explicitly teaches a light detector capable of receiving instruction/data. As shown in figure 6, both illumination device 201 and terminal communication device 202 are equipped with light receiving unit 213 and 221 which can receive and process data/instructions. 
Furthermore, the Patent Owner mentioned modulator in his argument which is described by Nakagawa in paragraphs [0172] and [0173]. In those paragraphs, it is also evident that when there is no illumination from the lighting unit and a signal/data/light signal is received from a terminal side communication device 211, the emission of light can be modulated in response to this command (i.e. automatically adjusted). Furthermore, the Examiner would also like to note that modulator is part of a control circuitry but it is not a light source itself. Modulation unit is a controller and since claim does not talk about the modulator not being powered, this limitation is not required to be taught by the prior art. Furthermore, powering on a light source, corresponds to a change in the light intensity where the light is supplied with sufficient power to produce visible illumination (see paragraph [0408]).   
Accordingly, the Examiner maintains that the cited prior art does teach currently claimed limitations.   

Argument III. On page 6, the Patent Owner contends “Like the primary reference, Leason also teaches communication between devices using infrared, radio-frequency, or optical signals. However, Leason's communication is in response to a remote to carry out encoded commands. Accordingly, the references cannot be combined. First, Nakagawa's communication is always on, after all the adjustments to ensure that, why would one of ordinary skill in the art modify it to only be on at the activation of a button per the disclosure of Leason? Also, Leason says "All that is sensed is the presence of energy in the relevant signal band," so Applicant notes that, even if combined, there's not even a suggestion of a light detector configured to "detect light during certain times when the light source is not providing illumination, to automatically adjust the illumination based on the detected light" as in Claim 1 or "using a light detector to detect light during certain times when the light source is not providing illumination, automatically adjusting the illumination based on the detected light" as in Claim 6”.
Examiner’s Response: The Examiner did not find the above argument persuasive, because Leason’s reference was cited to show that it is obvious to use a command received optically to turn on or off a light source. Nakagawa teaches adjusting light intensity and emission in accord with received data (paragraph [0174]). The Examiner would like to note that adding an option of turning the light on or/and off based on the received link/signal would have been obvious and Leason’s reference has been cited just show the proof of that. Moreover, no modification to the existing circuitry is even suggested, just simply showing that function of turning on and off a light source using optical was well known.   
Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case both arts are disclosing receiving optical communication to control the output of a light source.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                      


Conferees: 

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992